DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roychowdhury (U.S. Patent 5,587,125), in view of Durcan (U.S. Patent 8,043,553).  Regarding Claim 1, Roychowdhury shows that it is known to carry out a method of forming a balloon (Abstract) comprising providing a preform having a circumferential wall that encloses an internal space and preheating the preform while it is held in an open state to a shaping temperature via an inlet of the preform into the internal space and out of an outlet of the preform (Figure 1, step D; Figure 2; Column 4, lines 23-29), and shaping the preheated preform into a balloon (Figure 1, step E).  Roychowdhury does not specifically describe the use of heated gas to heat the preform.  Durcan shows that it is known to heat a preform with circulation of heated gas within the preform (Column 18, lines 57-67; Column 19, lines 1-3).  It would have been obvious to use Durcan’s heated gas as the modality of heating Rowchowdhury’s preform because there is art recognized suitability for heating preforms with heated gas (MPEP 2144.07).
Regarding Claim 2, Durcan shows the method of claim 1 above, wherein the step of providing comprises providing a tool comprising a tube extending in an axial direction, a first cone and an opposing second cone facing each other in the axial direction, and arranging the preform in the tool such that the preform extends in the axial direction through the first cone, the tube and the second cone, and is surrounded by the first cone, the tube and the second cone (Figure 2), meeting applicant’s claim.
Regarding Claim 3, Rowchowdhury shows the method of claim 2 above, but he does not specifically describe the use of heated gas to heat the preform.  Durcan shows a method wherein a first end section of the preform is held by a first clamping device such that a heated gas can be passed into the preform (element 270).  It would have been obvious to use Durcan’s heated gas as the modality of heating Rowchowdhury’s preform because there is art recognized suitability for heating preforms with heated gas (MPEP 2144.07).
Regarding Claim 4, Rowchowdhury shows the method of claim 3 above, but he does not specifically describe the use of heated gas to heat the preform.  Durcan shows a method wherein the heating of the gas is performed outside the tool in a first heater that is upstream (Column 18, lines 57-67; it is interpreted that the heater is outside the tool).  It would have been obvious to use Durcan’s heated gas as the modality of heating Rowchowdhury’s preform because there is art recognized suitability for heating preforms with heated gas (MPEP 2144.07).

s 5-6, 8-10, 12, 14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowchowdhury and Durcan, in view of Keith (U.S. Patent 5,087,394).
Regarding Claim 5, Durcan shows the method of claim 1 above, but he does not show the claimed tool.  Keith shows that it is known to carry out a method wherein a second end 
Regarding Claim 6, Durcan shows the method of claim 1 above, but he does not show the claimed tool.  Keith shows that it is known to carry out a method wherein a second end section of the preform comprising an outlet of the preform is held by a second clamping device and the heated gas or fluid flow from the preform is reduced by a counter pressure applied in outlet (Figure 6, element 42).  It would have been obvious to use Keith’s tool during Durcan’s method because there is art recognized suitability for using a tool with two cone sections to form a medical balloon (MPEP 2144.07).
Regarding Claim 8, Durcan shows the method of claim 2 above, but he does not show the claimed tool.  Keith shows that it is known to carry out a method wherein the first cone is integrated into the first clamping device (Figure 6: both the first cone and first clamping device are in the same mold).  It would have been obvious to use Keith’s tool during Durcan’s method because there is art recognized suitability for using a tool with two cone sections to form anmedical balloon (MPEP 2144.07).
Regarding Claim 9, Durcan shows the method of claim 1 above, but he does not show the claimed tension process.  Keith shows that it is known to carry out a method wherein the shaping comprises applying tension to the preform to stretch the preform in the axial direction (Column 5, lines 30-35).  It would have been obvious to one of ordinary skill in the art to use Keith’s stretching during Durcan’s method of making to impart the desired physical characteristics to the final article.
Regarding Claims 10 and 16, Durcan shows the method of claim 2 above, including radial expansion of the tube (Column 19, lines 4-14), but he does not show axial expansion.  
Regarding Claims 12 and 17, Durcan shows the method of claim 2, including one wherein the second end of the tube is closed so that no gas can exit the preform (Figures 8A-8C), meeting applicant’s claim.
Regarding Claim 14, Durcan shows the method of claim 2, including an axial direction that extends horizontally (Figures 8A-8C), meeting applicant’s claim.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durcan and Keith.  Durcan shows the method of claim 2 above, but he does not show a second heater.  However, it would have been obvious to use as many heaters as necessary, such as two, during Durcan’s method in order to provide the desired level of thermal conditioning, and because duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04 (VI)(B)).

Allowable Subject Matter
Claims 13 and 15 are allowed.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12, 14, and 16-17 have been considered but are moot because the arguments are directed to the claims as-amended which required further consideration and search.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198.  The examiner can normally be reached on M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742